Citation Nr: 0911325	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected hearing loss, rated as non-compensable from 
February 26, 2001 and 10 percent disabling from August 19, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO, in 
pertinent part, granted service connection for hearing loss 
assigning a noncompensable disability evaluation, effective 
February 26, 2001. 

In November 2007, the Board remanded the Veteran's claim for 
appropriate notice and to afford the Veteran a VA 
examination.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The record additionally reveals that the Veteran's claim was 
readjudicated by a September 2008 rating decision wherein the 
RO increased the disability evaluation for service-connected 
hearing loss from noncompensable to 10 percent disabling, 
effective August 19, 2008, the date of the VA examination.  
The Board observes that the RO reviewed the August 2008 VA 
examination results and determined that the Veteran met the 
criteria for a 10 percent disability evaluation.  However, as 
the increase did not constitute a full grant of the benefits 
sought, the Veteran's claim for a higher initial rating 
remains in appellate status for both the period before and 
after August 19, 2008.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  For the portion of the appeal period prior to August 19, 
2008, the Veteran has demonstrated no worse than Level II 
hearing acuity in his right ear and Level I hearing acuity in 
his left ear on VA audiological examinations.

3.  For the portion of the appeal period beginning August 19, 
2008, the Veteran has demonstrated no worse than Level II 
hearing acuity in his right ear and Level I hearing acuity in 
his left ear on VA audiological examination.  


CONCLUSIONS OF LAW

1.  Prior to August 19, 2008, the criteria for an initial 
compensable rating for hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2008).

2.  From August 19, 2008, the criteria for an initial 
disability rating in excess of 10 percent for hearing loss 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in September 2001, prior to the November 2003 rating 
decision.  Thus, the timing requirements of Pelegrini have 
been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for hearing loss.   The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Although the elements of effective date and disability rating 
were not addressed in the September 2001 VCAA correspondence, 
such notice defect has been cured.  Pursuant to the November 
2007 Remand instructions, in a July 2008 VCAA correspondence, 
the Veteran was advised regarding what the evidence must show 
to support a claim for an earlier effective date and a higher 
disability rating and how VA assigns effective dates and 
disability ratings.  The Veteran was also advised as to what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  The correspondence also 
advised the Veteran to provide any evidence pertinent to his 
claim.  The Veteran's claim was readjudicated in September 
2008.  Although the Board recognizes that the VCAA notice was 
sent following the initial unfavorable adjudication of the 
Veteran's claim, such timing defect has been cured as the 
Veteran's claim was readjudicated in September 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as signified in a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a possible timing defect).

Moreover, with respect to any notice deficiency, the Board 
notes that the Court held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006) that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Board further 
notes that the Veteran has actively participated in the 
processing of his claim and the evidence submitted in support 
of his claim has indicated familiarity with the requirements 
for the benefit sought on appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

During the course of this appeal, the Court held that, at a 
minimum, a 38 U.S.C.A. 
§ 5103(a) notice for an increased rating claim requires that 
the Secretary notify the claimant that, to substantiate such 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

However, the Board notes that the Court drew a distinction 
between the notice requirements for a claim involving an 
initial disability rating and a claim for additional 
(increased) compensation of an already service-connected 
disability and only indicated that the requirements 
referenced above were relevant to claims for increased 
compensation.  As the issue on appeal involves entitlement to 
a higher initial rating, the Board finds that no discussion 
of VA's compliance with the notice elements outlined in 
Vazquez is necessary in this case.

Furthermore, the Board notes that the RO provided the Veteran 
with a copy of the November 2003 rating decision, the 
February 2004 decision, the November 2005 Statement of the 
Case, and the August 2006 and November 2008 Supplemental 
Statements of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with audiological examinations in November 2003, July 
2006, and August 2008.  Additionally, private and VA medical 
records identified as pertinent to the Veteran's claim have 
been associated with the claims folder.  The Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this case, when an initial evaluation is being 
assigned and consistent with the facts found, the rating may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2008).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
pure tone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R. 
§ 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2008).  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral, and that 
Roman numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. 
§ 4.86(b) (2008).  The resulting levels of hearing impairment 
for each ear will then be applied to Table VII.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

III.	Increased Initial Evaluation 

As noted above, the Veteran's service-connected hearing loss 
was assigned a noncompensable disability evaluation, 
effective February 26, 2001.  However, in a September 2008 
rating decision, the RO increased the evaluation to 10 
percent disabling, effective August 19, 2008.  Thus, the 
Board will first determine whether the Veteran is entitled to 
a higher initial disability evaluation prior to August 19, 
2008.  

Prior to August 19, 2008, the evidence of record consists of 
private audiological examination reports, a November 2003 VA 
examination report, and a July 2006 VA examination report.  

At the time of the November 2003 VA examination report, the 
Veteran's right ear pure tone thresholds were 15 decibels 
(dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 30 dB at 2000 Hz, 
80 dB at 3000 Hz, and 85 dB at 4000 Hz.  The pure tone 
threshold average for the right ear was 53.75 dB with a 
speech discrimination score of 88 percent.  The left ear pure 
tone thresholds were 10 dB at 500 Hz, 15 dB at 1000 Hz, 20dB 
at 2000 Hz, 75 dB at 3000 Hz, and 85 dB at 4000 Hz.  The pure 
tone threshold average for the left ear was 48.75 dB with a 
speech discrimination score of 92 percent.  When the average 
pure tone thresholds are combined with the speech 
discrimination scores of 88 percent for the right ear and 92 
percent for the left ear, the resulting hearing impairments 
from Table VI are Level II impairment of the right ear and 
Level I impairment of the left ear.  When the findings are 
combined on Table VII, the Level I impairment of the left ear 
and the Level II impairment of the right ear results in a 
zero percent disability evaluation.  

The July 2006 VA examination report reveals that the 
Veteran's pure tone thresholds for the right ear were 10 dB 
at 500 Hz, 15 dB at 1000 Hz, 30 dB at 2000 Hz, 75 dB at 3000 
Hz, and 90 dB at 4000 Hz.  The pure tone threshold average 
was 52.5 dB with a speech discrimination score of 88 percent.  
The pure tone thresholds for the left ear were 5 dB at 500 
Hz, 20 dB at 1000 Hz, 30 dB at 2000 Hz, 70 dB at 3000 Hz, and 
80 dB at 4000 Hz.  The pure tone threshold average for the 
left ear was 50 dB with a speech discrimination score of 92 
percent.  When the average pure tone thresholds are combined 
with the speech discrimination scores of 88 percent for the 
right ear and 92 percent for the left ear, the resulting 
hearing impairments from Table VI are Level II impairment of 
the right ear and Level I impairment of the left ear.  When 
the findings are applied to Table VII, the Level II 
impairment of the right ear and the Level I impairment of the 
left ear results in a zero compensable disability evaluation.  

The Board observes that there are private audiological 
examination reports of record that were conducted in January 
2002 and July 2007.  However, the Board finds that these 
private reports are not adequate for rating purposes.  The 
January 2002 report does not contain any audiometric data as 
required by VA regulations to determine the level of 
disability for service-connected hearing loss.  Although 
there were speech discrimination scores noted in the report, 
C.I.D. W-22 word lists were used to determine the scores.  
For VA purposes, the Maryland CNC Test must be used.  38 
C.F.R. § 3.385.  The July 2007 private audiological 
examination report also shows that an audiogram was performed 
and speech recognition scores were recorded; however, the 
audiometric readings contained on the graphs were not 
interpreted.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  In addition, 
it is unclear as to whether the Maryland CNC test was used to 
determine the speech discrimination scores in the report.  As 
such, the January 2002 and July 2007 examination reports 
cannot be considered for rating purposes.    

The Board has also considered whether a compensable 
evaluation for hearing loss is warranted under 38 C.F.R. § 
4.86.  However, the Veteran's disability does not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
Veteran does not have pure tone thresholds of 55 decibels or 
more at each of the frequencies of 1000, 2000, 3000 and 4000 
Hertz or a pure tone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. 
§ 4.86 are not applicable to this case.  

Based on the aforementioned audiometric data from the VA 
audiological examinations, the Board finds that the 
noncompensable disability evaluation is appropriate for the 
portion of the appeal period prior to August 19, 2008 and 
that there is no basis for a higher evaluation.  38 C.F.R. §§ 
4.85 and 4.86, Diagnostic Code 6100.   

In regard to the portion of the appeal period from August 19, 
2008, the evidence of record includes the August 2008 VA 
examination report.  

The August 2008 VA audiological examination report reveals 
that the pure tone thresholds for the right ear were, for 
rating purposes, 20 dB at 1000 Hz, 40 dB at 2000 Hz, 75 dB at 
3000 Hz, 90 dB at 4000 Hz.  The pure tone thresholds for the 
left ear were 15 dB at 1000 Hz, 35 dB at 2000 Hz, 70 dB at 
3000 Hz, and 85 dB at 4000 Hz.  To determine the average pure 
tone thresholds, in accordance with the rating criteria, the 
pure tone thresholds at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 
Hz for each ear were added and divided by four.  The average 
pure tone threshold for the right ear was 56.25 dB and the 
pure tone threshold for the left ear was 51.25 dB.  The 
speech discrimination score for the right ear was 88 percent 
and the speech discrimination score for the left ear was 92 
percent.  When the average pure tone thresholds are combined 
with the speech discrimination scores of 88 percent and 92 
percent, the resulting hearing impairments from Table VI are 
Level II impairment of the right ear and Level I hearing 
impairment of the left ear.  When these findings are combined 
on Table VII, the hearing impairments do not support an 
increased compensable rating.   

The Board observes that the RO determined that a 10 percent 
disability evaluation was warranted for the Veteran's hearing 
loss effective from August 19, 2008, but it is unclear how 
the RO arrived at the result.  The September 2008 rating 
decision indicates that the RO assigned the disability 
evaluation by a mechanical application of the rating 
schedule; however, the Board notes that the aforementioned 
audiometric results do not appear to meet the pertinent 
rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992), see also 38 C.F.R. § 4.85, Diagnostic Code 6100.  
However, the assignment of the 10 percent disability rating 
is not the issue before the Board.  The issue is whether a 
rating in excess of 10 percent is warranted and the Board 
finds that the evidence does not support a disability 
evaluation in excess of 10 percent for any portion of the 
appeal from August 19, 2008.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Thus, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann, supra.  In other words, 
the Board is bound by law to apply VA's rating schedule based 
on the Veteran's audiometric results.  See 38 U.S.C.A.              
§ 1155; 38 C.F.R. § 4.1.

The Board further notes that there is no evidence of record 
that the Veteran's hearing loss warrants a higher initial 
rating based on an extraschedular basis.           38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his hearing loss have been contemplated in the 
disability rating assigned under Diagnostic Code 6100.  The 
evidence also does not reflect that the Veteran's hearing 
loss has necessitated any frequent periods of hospitalization 
or caused marked interference with unemployment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation.











In reaching this conclusion, the Board notes that under the 
provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
prior to August 19, 2008 is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent disabling from August 19, 2008 is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


